                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,             )
                                      )
                 Plaintiff,           )                 4:09CR3094
                                      )
           v.                         )
                                      )
KEVIN L. WALKER,                      )                   ORDER
                                      )
                 Defendant.           )
                                      )


     Without objection by the Plaintiff and U.S. Probation Officer,

      IT IS ORDERED that Defendant Kevin L. Walker is discharged from
supervision.


     DATED this 30th day of October, 2018.

                                     BY THE COURT:

                                     s/ Richard G. Kopf
                                     Senior United States District Judge
